UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4493

ANTONIO L. SAYLES,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-96-1)

Submitted: May 27, 1997

Decided: August 25, 1997

Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, Mary Lou Newberger,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Miller Allison
Bushong, III, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Antonio L. Sayles appeals his conviction for possession with intent
to distribute crack cocaine in violation of 21 U.S.C.A. § 841(a)(1)
(West 1981). Pursuant to a conditional plea of guilty entered into with
the Government and approved by the district court, Sayles specifically
reserved appellate review of the district court's denial of his motion
to suppress evidence seized by officers pursuant to a search warrant.
Sayles argues that the district court erred in failing to exclude the evi-
dence seized as violative of the Fourth Amendment because, he
claims, probable cause did not exist to support the issuance of the
search warrant and the officers did not rely upon the search warrant
in good faith. We find, however, that the officers conducting the
search properly acted in good faith reliance on the search warrant as
enunciated in United States v. Leon, 468 U.S. 897 (1984), and its
progeny. Accordingly, we conclude that the district court properly
admitted the evidence seized, and we affirm Sayles' conviction.

Captain L. G. Dodson received a phone call informing him that an
employee of Judy's Lock and Key had reported possible drug activity
at Sayles' residence. After questioning the employee about what he
had seen and on what he based his conclusions, Dodson prepared an
affidavit. In the affidavit, Dodson stated that he had personally inter-
viewed the informant, an employee of Judy's Lock and Key. Further,
he explained that the employee, who had been dispatched to Sayles'
residence to open a safe, stated that when he opened the safe, he saw
money and what appeared to be crack cocaine. Dodson also included
the fact that while the employee was retrieving a tool from his vehi-
cle, Sayles removed all the contents of the safe. Additionally, Dodson
noted that the Metro Drug Unit and Charleston Police Department had
received several complaints about drug activity at Sayles' residence.

The magistrate reviewed the search warrant application and upon
making a finding of probable cause, issued the warrant for Sayles'

                     2
residence. With the warrant, Dodson and other law enforcement offi-
cers executed a search of Sayles' residence and seized several fire-
arms, $2470 in cash, and eleven plastic bags containing crack
cocaine, weighing approximately 122 grams. Thereafter, a grand jury
indicted Sayles for possession with intent to distribute cocaine base.

Sayles moved to suppress the evidence, and the district court con-
ducted a suppression hearing. The district court heard testimony from
the informant, who stated that he based his conclusion that what he
saw in the safe was crack cocaine on what he had seen on television,
in magazines, and in the news. Dodson testified that he concluded that
what the informant saw was crack cocaine based upon the description
given to him by the informant and based upon his training and experi-
ence. After hearing the testimony, the district court determined that
there was probable cause to support the warrant and denied Sayles'
motion to suppress.

Sayles then pleaded guilty to possession with intent to distribute,
reserving the right to appeal the denial of his motion to suppress. The
district court entered final judgment and sentence, and Sayles appeals.
Sayles challenges the district court's finding that there was probable
cause to support the search warrant. Sayles also maintains that the dis-
trict court erroneously evaluated the existence of probable cause
based upon the totality of the circumstances known to Dodson,
instead of the totality of the circumstances presented to the reviewing
magistrate. Additionally, Sayles claims that the officers did not rely
upon the search warrant in good faith as defined by United States v.
Leon, 468 U.S. 897, 923 (1984).

We turn first to consideration of the good faith exception to the
exclusionary rule. See Leon, 468 U.S. at 925 (stating that reviewing
court may proceed to good faith exception without first deciding
whether there was probable cause to support warrant). In Leon, the
Supreme Court stated that the good faith exception applied where the
officer's reliance on the magistrate's determination of probable cause
was objectively reasonable. Further, the Supreme Court outlined four
situations in which the officers' reliance on a search warrant would
not be reasonable: (1) The officers were dishonest or reckless in pre-
paring the affidavit; (2) the magistrate acted as a"rubber stamp" for
the officers; (3) the magistrate did not have a substantial basis for

                    3
determining the existence of probable cause; or (4) the officers could
not have harbored an objectively reasonable belief in the existence of
probable cause. Further, this court will not apply the good faith
exception to save a bare bones affidavit unsupported by probable
cause. See United States v. Wilhelm, 80 F.3d 116, 121-22 (4th Cir.
1996). Sayles maintains that the good faith exception to the exclu-
sionary rule does not apply because the affidavit was bare boned and
because the magistrate acted as a rubber stamp.

First, contrary to Sayles' assertions, we find that the affidavit pro-
vided the magistrate with a substantial basis for determining that there
was probable cause. Cf. Illinois v. Gates, 462 U.S. 213, 238 (1983)
(determining that where statement was merely conclusory, magistrate
had no basis for finding probable cause). The affidavit contained
more than a bare bones recital of conclusory statements. In the affida-
vit, Dodson stated that he personally interviewed the informant,
explained in detail the circumstances by which the informant saw the
suspected drugs, and included the fact that there had been previous
complaints about drug activity at this residence. Without deciding
whether the affidavit is sufficient to establish probable cause, we find
that the facts and circumstances set out in the affidavit provided the
magistrate with a substantial basis for determining that there was
probable cause.

Next, we find that the magistrate did not simply"rubber stamp"
Dodson's search warrant application. Sayles' complaints that Dodson
did not present any additional information to the magistrate and that
the magistrate did not ask any questions are unavailing. The magis-
trate sufficiently reviewed the affidavit and, upon determining that
there was probable cause, issued the search warrant. Furthermore,
because we find that the affidavit provided the magistrate with a sub-
stantial basis from which to conclude that there was probable cause,
we conclude that the magistrate did not abandon his judicial role in
issuing the search warrant. Cf. United States v. Wilhelm, 80 F.3d at
122.

As none of the exceptions to Leon are applicable in this case, we
find that the district court properly denied Sayles' motion to suppress
the evidence. Our conclusion that the good faith exception to the
exclusionary rule applies in this case obviates the need to consider

                    4
whether probable cause supported the initial issuance of the search
warrant. Accordingly, we affirm Sayles' conviction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not significantly aid the decisional process.

AFFIRMED

                    5